Citation Nr: 0304288	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  96-37 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from June 1962 to February 
1966.  

In September 1994, the Board of Veterans' Appeals (Board) 
denied service connection for a low back disorder.  In a 
memorandum decision dated January 30, 1996, the United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court") upheld the Board decision.  

This matter came before the Board on appeal from a June 1996 
decision by the RO which found that new and material evidence 
had not been submitted to reopen the claim of service 
connection for a low back disorder.  In February 1998, the 
Board found that new and material evidence had been submitted 
to reopen the claim and remanded the appeal to the RO for 
additional development.  In May 1999, the Board denied 
service connection for a low back disorder on a de novo 
basis.  The veteran appealed that decision the Court which, 
in March 2001, vacated the May 1999 Board decision and 
remanded the appeal for compliance with the Veterans Claims 
Assistance Act (VCAA) of 2000.  In January 2002, the Board 
remanded the appeal to the RO for additional development 
consistent with the directions of the Court.  


REMAND

In the January 2002 Board remand, the RO was requested to 
contact the veteran and obtain from him the names and 
addresses of all medical care providers who treated him for 
low back disability since discharge from active military 
service.  After securing the necessary releases, the RO was 
instructed to obtain these records.  A list of health care 
providers was included in the remand.  The veteran responded 
in June 2002 by verifying the list of health care providers 
providing a brief statement regarding each name listed, and 
by submitting additional medical statements.  The RO did not 
obtain the medical records requested in the remand.  Of 
particular importance would be records from the Clark 
Memorial Hospital dated in 1974 (or earlier, if any) 
regarding back treatment or back surgery.  The RO and the 
appellant are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

The evidentiary record indicates that the veteran has been 
receiving Social Security disability since 1992.  (See 
September 1998 hearing transcript p.6).  However, there are 
no records from the Social Security Administration (SSA) in 
the claims file.  "Part of the Secretary's obligation is to 
review a complete record.  VA is required to obtain evidence, 
including decisions by administrative law judges from the 
SSA, and to give that evidence appropriate consideration and 
weight."  Baker v. West, 11 Vet. App. 163 (1998).  
Accordingly, the administrative decision and the medical 
records relied upon to award disability benefits should be 
obtained and associated with the claims folder.  Murincsak v. 
Derwinski, 2 Vet. App. 363, 369 (1992).  

In light of the discussion above, it is the decision of the 
Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits, 
including any administrative decision and 
the medical records relied upon 
concerning that claim.  

2.  The RO is to contact the health care 
providers listed by the veteran in his 
June 2002 statement and obtain from each 
provider copies of all treatment records 
regarding treatment of the veteran's low 
back disorder.  Of particular interest 
would be records from the Clark Memorial 
Hospital dated in 1974 or earlier, and 
records from the General Electric Co. 
Human Resources/Health Department in 
Louisville, Kentucky.  Each health care 
physician contacted should, in addition 
to providing records, be requested to 
indicate (1) whether he had access to, 
and reviewed the veteran's service 
medical records; (2) whether any 
statements regarding the etiology of the 
back pathology were based on a review of 
the service medical records or were 
solely based on the veteran's statements; 
(3) whether an examination of the veteran 
was actually performed prior to rendering 
an opinion, versus basing an opinion on 
selected medical information provided by 
the veteran.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

4.  After the requested development has 
been completed, the RO should 
readjudicate the veteran's claim on a de 
novo basis, with application of all 
appropriate laws and regulations, and any 
additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and given the opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The appellant need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


